Case 1:19-mc-00293 Document5 Filed 06/26/19 Page 1 of 3

ATHAN T. TSIMPEDES, ESQ
7217 Longwood Drive

Bethesda, MD 20817

a FILED samen ED)
Ph: 240-630-5500 = _ stages RECENVED
Fax: 888-522 -6416

JUN 2 4 2079

eT Lat IA
ERK U.S. DISTRICT o,
June 21, 2019 CUB STRICT OF MARY QCUNT

at DEFUTy
Felicia C. Cannon, Clerk of the Court
United States District Court for the State of Maryland
101 West Lombard Street
Baltimore, MD 21201

Dear Felicia C. Cannon,

This letter is to inform you that I have been temporarily suspended from the practice of law in
the State of New Jersey effective on July 18, 2018. The suspension results from my failure to
comply with certain administrative requirements and is unrelated to the handling of client

matters.

1 regret this development. I am seeking to be reinstated and look forward to that time.

 

Athan Tsimpedes

 
Case 1:19-mc-00293 Document5 Filed 06/26/19 Page 2 of 3

PE eit
wa LODGED receives

JUN 2 4 2ps9 - SUPREME COURT OF NEW JERSEY
- M-1001 September Term 2017
A Law HA
e 5. ONSTRICT cy. 0809386
oe! re CT OF Many aa
IN THE MATTER oF 2 Miey,,
a 1 —s
edie D
ATHAN THEODORE TSIMPEDES, : ORDER * hs Baas

AN ATTORNEY AT LAW : JUL 18 2018

{Attorney No. 011831999)

Rta be fing on
poe

The Office of Attorney Ethics having filed with the Court a
petition pursuant to Rule 1:20-3(g) (4) and Rule 1:20-11, seeking
the immediate temporary suspension from the practice of law of
ATHAN THEODORE TSIMPEDES, formerly of CLIFTON, who was admitted to
the bar of this State in 1999;

And on May 2, 2018, the Court having ordered respondent to
appear for an audit by the Office of Attorney Ethics and produce
all records and information requested to date within forty-five
days or be temporarily suspended from practice;

And the Office of Attorney Ethics having reported to the Court

that respondent has failed to comply with the Order of the Court;
And good cause appearing; i
It is ORDERED that ATHAN THEODORE TSIMPLEDES is temporarily
suspended from the practice of law, effective immediately and until
the further Order of this Court; and it is further
ORDERED that ATHAN THEODORE TSIMPLEDES be restrained and
enjoined from practicing law during the period of his suspension;

and it is further

te a pe HRS ie

EXHIBIT
1

 
Case 1:19-mc-00293 Document5 Filed 06/26/19 Page 3 of 3

ORDERED that all funds, if any, currently existing or
hereinafter deposited in any New Jersey financial institution
maintained by ATHAN T. TSIMPEDES pursuant to Rule 1:21-6 be
restrained from disbursement except on application to this
Court, for good cause shown, and shall be transferred by the
financial institution to the Clerk of the Superior Court, who igs
Girected to deposit the funds in the Superior Court Trust Fund
pending the further Order of this Court; and it is further

ORDERED that ATHAN THEODORE TSIMPEDES comply with Rule 1:20-
20 dealing with suspended attorneys; and it is further

ORDERED that the entire record of this matter be made a
permanent part of the respondent’s file as an attorney at law of

this State.

WITNESS, the Honorable Stuart Rabner, Chief Justice, at

Trenton, this 17th day of July, 2018.

Weal A

CLERK OF THE SUPREME COURT
